Case 1:03-cv-22046-KMW Document 72 Entered on FLSD Docket 10/31/2018 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SO UTHERN DISTRICT O F FLO RIDA
                           Case No.03-22046-CIV-W ILLIAM S

  JUAN A.SALINAS,

          Flll!intiff,

 VS.

  SUE ANN RAM SEY,

          Defendant.
                           /

                           O RDER ENTERING JUDG M ENT

         THIS MATTER is beforethe Coud following entry of(DE 71)its Ordergranting in
 pad (DE 59.
           ,DE 65)Plaintiff'smotionforattorneys'feeson appeal.Based on the record
 and applicable Iaw,the Coud O RDERS AND ADJUDGES thatJudgm entis entered in

 favorofPlainti
              ffJuan A.Salinas againstDefendantSue Ann Ram sey in the amountof

 $16,596.25forattorneys'feesincurred on appeal,pluspostjudgmentinterestaccording
 to Iaw from the date ofthisjudgmentuntiltheentireamountispaid,forwhichIetexecution
 issue.

          DONE AND ORDERED in chambersinMiami,Floridathis           ''Jk-y-ofoctober,
 2018.


                                              KATHL EN M .W ILLIAM S
                                              UNITE STATES DISTRICT JUDGE
                                                   /
